IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2449 Disciplinary Docket No. 3
                                :
                 Petitioner     :             No. 25 DB 2018
                                :
           v.                   :             Attorney Registration No. 71352
                                :
JAMES A. HICKEY,                :             (Lehigh County)
                                :
                 Respondent     :


                                        ORDER

PER CURIAM
      AND NOW, this 21st day of October, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and James A. Hickey is suspended on

consent from the Bar of this Commonwealth for a period of five years, retroactive to March

8, 2018. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).